Case 1:20-cv-00764-LPS Document 25 Filed 04/09/21 Page 1 of 4 PageID #: 1009




                         UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF DELAWARE


DATACLOUD TECHNOLOGIES, LLC,                         CIVIL ACTION NO. 1:20-cv-00764-LPS

       Plaintiff,

v.

EXTREME NETWORKS, INC.,

       Defendant.


              JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(A)(ii), DATACLOUD TECHNOLOGIES, LLC

(hereinafter, “DataCloud” or “Plaintiff”) and Defendant EXTREME NETWORKS, INC.

(hereinafter, “Extreme” or “Defendant”), by and through their respective counsel, hereby file this

Joint Stipulation of Dismissal With Prejudice, dismissing all claims in this action, subject to the

terms of that certain agreement titled “Settlement and License Agreement,” dated March 31,

2021. Each party shall bear its own fees, costs, and expenses. The Defendant has not filed an

Answer or a motion for Summary Judgment in this matter.




                                              Page | 1
Case 1:20-cv-00764-LPS Document 25 Filed 04/09/21 Page 2 of 4 PageID #: 1010




Dated: April 9, 2021            Respectfully submitted,

                                /s/ Stamatios Stamoulis

                                STAMOULIS & WEINBLATT LLC
                                Stamatios Stamoulis (#4606)
                                stamoulis@swdelaw.com
                                Richard C. Weinblatt (#5080)
                                weinblatt@swdelaw.com
                                800 N. West Street, Third Floor
                                Wilmington, Delaware 19801
                                Telephone: (302) 999-1540

                                HENINGER GARRISON DAVIS, LLC
                                James F. McDonough, III (Bar No. 117088, GA)*
                                Jonathan R. Miller (Bar No. 507179, GA)*
                                Travis E. Lynch (Bar No. 162373, GA)*
                                3621Vinings Slope, Suite 4320
                                Atlanta, Georgia 30339
                                Telephone: (404) 996-0869, -0863, -0867
                                Facsimile: (205) 547-5502, -5506, -5515
                                Email: jmcdonough@hgdlawfirm.com
                                Email: jmiller@hgdlawfirm.com
                                Email: tlynch@hgdlawfirm.com

                                Attorney for Plaintiff
                                DataCloud Technologies, LLC

                                        * admitted pro hac vice




                                    Page | 2
Case 1:20-cv-00764-LPS Document 25 Filed 04/09/21 Page 3 of 4 PageID #: 1011




Dated: April 9, 2021            Respectfully submitted,


                                /s/ Jack B. Blumenfeld___________________________

                                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                Jack B. Blumenfeld (#1014)
                                Andrew Moshos (#6685)
                                1201 North Market Street
                                P.O. Box 1347
                                Wilmington, Delaware 19899
                                Telephone: (302) 658-9200
                                Email: jblumenfeld@morrisnichols.com
                                Email: amoshos@morrisnichols.com

                                OF COUNSEL:
                                Andrew N. Thomases
                                Daniel W. Richards
                                R OPES & G RAY LLP
                                1900 University Avenue, 6th Floor
                                East Palo Alto, California 94303
                                Telephone: (650) 617-4000
                                Email: Andrew.Thomases@ropesgray.com
                                Email: Daniel.Richards@ropesgray.com


                                ** e-signed with express permission

                                Attorneys for Defendant

                                EXTREME NETWORKS, INC.




                                    Page | 3
Case 1:20-cv-00764-LPS Document 25 Filed 04/09/21 Page 4 of 4 PageID #: 1012




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, I electronically filed the above documents with the Clerk

of Court using CM/ECF which will send electronic notification of such filings to all registered

counsel.

Dated: April 9, 2021                         /s/ Stamatios Stamoulis
                                             Stamatios Stamoulis #4606




                                             Page | 4
